Citation Nr: 1607555	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-15 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected back disability.  

2.  Entitlement to an increased rating for tension and migraine headaches, currently evaluated as noncompensable prior to August 6, 2015 and as 30 percent disabling from that date.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board videoconference hearing in December 2015, and a transcript of the hearing is associated with his claims folder.  

The issue of entitlement to an increased rating for tension and migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  


FINDING OF FACT

The Veteran's current neck disorder was not manifest in service, is unrelated to service, and was not caused or aggravated by his service-connected lumbar spine disability.  


CONCLUSION OF LAW

The criteria for service connection for a neck disability are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Adequate notice was provided in May 2011.  

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; obtained VA medical opinions or examinations; and afforded the Veteran the opportunity to give testimony before the Board.  The undersigned had expressed at the Veteran's hearing that a VA medical opinion of record appeared to be inadequate.  However, since then, the undersigned has reviewed all of the VA medical examination and opinion reports and concludes that they are collectively adequate, as they show the necessary consideration of the record and the Veteran's contentions, and contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). There is no indication that, as the Veteran suggested during his hearing, any of the VA examiners was biased against him because of his profession.  Accordingly, there is no basis for ordering additional VA examinations or medical opinions.  All known and available records relevant to the issue being decided on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Service treatment records show that on service evaluation in April 1992, the Veteran complained of neck pain for 2 years.  He had no previous medical history and no history of injury.  He denied numbness and tingling to his arms.  The assessment was of chronic neck pain, but the Veteran's neck was supple and nontender to palpation, and he had a full range of motion and no crepitus.  He was referred to back school despite the normal physical examination.  The ensuing consultation report from April 1992 indicates that the condition had resolved and that there was no need for a consult.  

On service evaluation in July 1993, the Veteran was seen for complaints of back pain without there being any notation of neck problems.  The health care provider indicated that the Veteran's back pain had resolved.

On service evaluation in June 1996, the Veteran's neck was found to be supple.   

On service examination in June 1996, as well as on the Veteran's March 1999 service separation examination, the Veteran denied having neck problems and neuritis, and his neck (spine, other musculoskeletal) was normal clinically.  There were no defects or diagnoses pertaining to the neck.  On the accompanying Report of Medical History, the Veteran answered "yes" to ever having or having now back pain.  In explaining that response, the Veteran noted "lower back in discomfort."  The examiner noted low back pain, not disabling.

On VA general medical examination in June 2000, although forward flexion of the Veteran's neck produced pain, no neck disability was diagnosed.  The examiner diagnosed low back strain with gradually increasing pain without limitation of motion other than forward flexion of the neck producing pain the lumbosacral area.  

February to May 2004 private chiropractor records show complaints of neck pain, but no diagnosis of a chronic neck disorder.  

At the time of a February 2010 VA examination of the elbow and ankle, there were no neck complaints or diagnoses reported.  

January to March 2011 private chiropractor records, received in March 2012, show treatment for neck complaints.  

On VA examination in September 2011, the Veteran reported that his neck began to bother him sometime in 1992 or 1993.  After examination showing pain and stiffness on end range of motion, and normal neck X-rays, the diagnosis was neck strain.  The examiner noted that he had been asked for an opinion on whether the Veteran's neck condition was at least as likely as not due to his service-connected low back strain, sciatic neuropathy, and degenerative disc disease at L5-S1.  The examiner reviewed the Veteran's claims file including the Veteran's service records and statements.  The examiner noted that the Veteran had complained of pain over his neck for 2 years in April 1992, and that he had a physical therapy note from the time indicating diffuse neck pain, and that X-rays of his back or neck, or both, were normal at the time.  The examiner stated that he could not see how the Veteran's back pain would cause his neck pain, as they were separate entities.  Therefore, he opined that it was less likely as not that the Veteran's current neck pain was secondary to his lumbar strain.  

In January 2012, a VA examiner reviewed the Veteran's claims folder in light of the assertion that the Veteran's neck condition was incurred in or related to service, and concluded that his current neck sprain was less likely than not due to service.  The rationale was that the complaints of and treatment for neck pain during service were self-limiting, and that there was no evidence of a chronic neck condition per review of the post-service medical records until greater than 10+ years post-service.  There had been no continuity of care.  

A September 2013 report from a private chiropractor shows a diagnosis of cervical disc syndrome with neuritis, and states that it was diagnosed in July 2012.   

On VA examination in September 2013, the examiner indicated a diagnosis of chronic neck strain.  The Veteran had reported neck discomfort with a 2-3/10 pain level since 1999.  The examiner noted that X-rays in September 2011 showed a normal cervical spine.  

A December 2013 VA examination report notes that the Veteran had a diagnosis of cervical disc syndrome with neuritis in July 2012 and that X-rays of his cervical spine in September 2011 had been normal.  The examiner was asked to review the record and provide an opinion as to whether there was continuity of symptoms following discharge from service.  The examiner's opinion was that the Veteran's cervical spine disorder was less likely than not incurred in or caused by service.  The rationale was that the Veteran did not seek ongoing care for a neck condition following service.  In 2004, he was receiving care for low and mid-back conditions and was noted to have tenderness at C6-7 and had reported neck spasm.  The examiner noted that there had been no ongoing care from service until 5 years following active duty.  Therefore, it was less likely as not that the Veteran's neck condition was caused by the neck pain which the Veteran experienced during active duty.  Also, there was no evidence of degenerative disc disease/degenerative joint disease of the neck on VA X-ray in 2011.  

A December 2014 VA medical opinion indicates that cervical and lumbar motions function largely independently and so there was no medical theory or rationale which plausibly links aggravation of cervical strain with a lumbar spine strain.  

A January 2015 VA medical opinion obtained after additional records were associated with the file indicates that the Veteran's cervical spine disorder was less likely than not incurred in or caused by service.  The rationale was that the Veteran had an acute cervical spine condition in service that resolved without residual prior to his separation.  "There was no chronicity of condition or chronicity of treatment established."  The examiner further noted that there was no cervical spine condition in the record until the Veteran was seen in early 2004, with the Veteran having had multiple VA clinic visits over the first 4 years after separation wherein he stated that the had been doing well but for his ankle conditions, and his neck examination had been unremarkable.  The chiropractic records alluded to by the Veteran in July 2014 had been received in March 2012 and reviewed by the examiner for the opinion/rationale in December 2013 wherein a negative secondary opinion with rationale was given.  The current examiner concurred with and reiterated the opinion and rationale from that time.  There was no nexus from the Veteran's current neck condition to any in-service injury, event, or illness.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current neck disorder.  The preponderance of the evidence indicates that it was not manifest in service, that it is unrelated to service, and that it was not caused or aggravated by his service-connected low back disability.  Although the Veteran reported neck pain for 2 years in service in April 1992, the preponderance of the evidence indicates that it resolved and that he did not have a chronic neck disorder in service.  Clinical findings were normal in April 1992, and his condition was noted to have resolved.  Additionally, he reported no neck problems on two later service examinations, including his March 1999 service separation examination, and was clinically normal at those times.  While he was treated by a chiropractor in 2004, this was years after service, a chronic neck disorder was not shown even then, and the VA examiners who have considered whether it is related to service have concluded that it is not, for reasons they adequately reported and which are mentioned above.  Additionally, the VA examiners have indicated that it was not caused or aggravated by his service-connected low back disability, also for reasons they adequately reported and which are mentioned above.  

The Board notes that the Veteran had also claimed service connection for other disabilities as early as March 2000, without claiming service connection for neck disability.  This tends to negate his assertions, including during his December 2015 hearing, of continued ongoing neck symptoms since service and relationship to service, and no health care provider has related his current neck disorder to service.  To the contrary, they have provided information to the effect that it was not manifest in service and is unrelated to service.  While some of the examiners appear to have focused a lack of continuity of care since service, the most recent VA opinion was the most comprehensive and noted that there was also no "chronicity of condition" established after service.  That examiner reviewed the records and specifically cited the acute neck condition in service that resolved without residual and the lack of complaints of neck problems in treatment records after service when the Veteran clearly voiced other complaints.  

The Veteran is competent to provide evidence as to symptoms; however, the Board finds his statements made in connection with the current claim are at odds with the contemporaneous treatment records.  

The Veteran has testified, including in April 2011, March 2012, April 2014, and December 2015, as to in-service events and made statements suggesting that he injured his neck in service; and that his current neck disorder had its onset in service, is related to service, or was caused by his service-connected lumbar spine disability.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for a neck disorder is denied. 


REMAND

In October 2015, the RO increased the rating for the Veteran's service-connected headache disability from noncompensable to 30 percent, effective from August 6, 2015.  The Veteran filed a notice of disagreement in January 2016.  A statement of the case has not been issued.  Accordingly, remand for issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran a statement of the case on the matter of entitlement to an increased rating for his  service-connected tension and migraine headaches.  If the Veteran perfects an appeal of that decision, it should be returned to the Board in accordance with the usual appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


